Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-03636-CMA-SKC

   POPSOCKETS LLC,

          Plaintiff,

   v.

   Y.E.F. TRADING INC,
   ELI FRIEDMAN, and
   JOHN DOES 1-10, individually or as corporate/business entities,

          Defendants.


        ORDER GRANTING DEFAULT JUDGMENT AND PERMANENT INJUNCTION


          This matter is before the Court on Plaintiff’s Motion for Default Judgment. (Doc.

   #13). For the reasons below, the Court grants the Motion, enters default judgment in

   Plaintiff’s favor, and grants Plaintiff’s request for a permanent injunction.

                                  I.     BACKGROUND

          Plaintiff, PopSockets LLC (“Plaintiff” or “PopSockets”), is a Colorado company

   that “develops, manufactures, markets, and sells . . . mobile-device accessories under

   the POPSOCKETS brand.” (Doc. # 1, ¶ 13). Plaintiff sells its products “exclusively

   through its own website and through a network of Authorized Distributors, Authorized

   Retailers . . . and Authorized Resellers.” (Doc. # 1, ¶ 14). Plaintiff “has registered

   numerous trademarks with the United States patent and Trademark Office.” (Id. at ¶ 9.)
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 2 of 14




          Defendant Y.E.F. Trading, Inc. (“YEF”) is a New York corporation that operates

   an Amazon.com storefront called “The Savings Center.” (Doc. # 1, ¶ 2). Defendant Eli

   Friedman is the principal of YEF and “operates or assists in the operation of ‘The

   Savings Center’ on Amazon.” (Doc. # 1, ¶ 3). “Neither YEF Trading nor Friedman are

   Authroized Sellers of PopSockets products.” (Doc. # 1, ¶ 151).

          Plaintiff now alleges that Defendants sold “a high volume of products bearing the

   PopSockets Trademarks” without Plaintiff’s authorization. (Doc. # 1, ¶ 150). Plaintiff

   contends that many of the products Defendants have sold are of poor quality, and that

   these sales have damaged the PopSockets brand. (Doc. # 1, ¶¶ 156, 212). Plaintiff is

   suing Defendants for trademark infringement, unfair competition, false advertising,

   deceptive trade practices, and tortious interference with contract and business relations.

   (Doc. # 1).

          Plaintiff filed its Complaint in December 2019, and Plaintiff effected service on

   January 10, 2020. (Docs. ## 9-10). Defendants failed to respond, and Plaintiff now

   seeks a final order of default judgment against Defendants Y.E.F. Training Inc. and Eli

   Friedman. (Doc. # 13).

                              II.    STANDARD OF DECISION

          A court must enter a default judgment against a party that has failed to plead or

   otherwise defend an action brought against it. Fed. R. Civ. P. 55(b)(2). A default

   amounts to an admission of liability, and all well-pleaded allegations in the complaint

   pertaining to liability are deemed true. See Greyhound Exhibitgroup, Inc. v. E.L.U.L.

   Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (internal citation omitted). “The Court


                                                2
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 3 of 14




   also accepts as undisputed any facts set forth by the moving party in affidavits and

   exhibits.” Bricklayers & Trowel Trades Int’l Pension Fund v. Denver Marble Co., No. 16-

   CV-02065-RM, 2019 WL 399228, at *2 (D. Colo. Jan. 31, 2019). However, it “remains

   for the court to consider whether the unchallenged facts constitute a legitimate cause of

   action, since a party in default does not admit conclusions of law.” Leider v. Ralfe, No.

   01 Civ. 3137 (HB) (FM), 2004 WL 1773330, at *7 (S.D.N.Y. July 30, 2004) (quoting In re

   Indus. Diamonds Antitrust Litig., 119 F. Supp. 2d 418, 420 (S.D.N.Y. 2000)). The party

   seeking default judgment “must . . . establish that on the law it is entitled to the relief it

   requests, given the facts as established by the default.” PHL Variable Ins. Co. v. Bimbo,

   No. 17-CV-1290 (FB) (ST), 2018 WL 4691222, at *2 (E.D.N.Y. Aug. 30, 2018), report

   and recommendation adopted, No. 17-CV-1290 (FB) (ST), 2018 WL 4689580 (E.D.N.Y.

   Sept. 28, 2018) (quoting Trs. of the Plumbers Local Union No. 1 Welfare Fund v.

   Generation II Plumbing & Heating, Inc., No. 07CV5150 (SJ) (SMG), 2009 WL 3188303,

   at *2 (E.D.N.Y. Oct. 1, 2009)).

                                     III.    ANALYSIS

          Following a clerk’s entry of default, courts follow two steps before granting default

   judgment. First, the court must ensure it has subject-matter and personal jurisdiction.

   Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir. 1986); Marcus Food Co. v.

   DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (holding that default judgment against

   defendant over whom court has no personal jurisdiction is void). Defects in personal

   jurisdiction are not waived by default when a party fails to appear or to respond, and the

   plaintiff bears the burden of proving personal jurisdiction before a default judgment may


                                                  3
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 4 of 14




   be entered. Williams, 802 F.2d at 1202–03. “Where, as here, the issue is determined on

   the basis of the pleadings and affidavits, that burden may be met by a prima facie

   showing.” Sharpshooter Spectrum Venture, LLC v. Consentino, No. 09-cv-0150-WDM-

   KLM, 2011 WL 3159094, at *2 (D. Colo. July 26, 2011) (citing Shrader v. Biddinger, 633

   F.3d 1235, 1239 (10th Cir. 2011)).

          Second, courts must consider whether the well-pleaded allegations of fact –

   which are admitted by a defendant upon default – support a judgment on the claims

   against the defaulting defendant. See Tripodi v. Welch, 810 F.3d 761, 764 (10th Cir.

   2016) (plaintiff in a default action did not need to prove complaint’s factual allegations;

   however, judgment must be supported by a sufficient basis in the pleadings).

   A.     JURISDICTION

          1. Subject-Matter Jurisdiction

          The Court has federal-question jurisdiction over the instant case under 28 U.S.C.

   § 1331 because Plaintiff asserts claims arising under federal law. (Doc. # 1, ¶¶ 219-74).

   Plaintiff’s remaining claims form part of the same case or controversy as its federal-law

   claims. (Doc. # 1, ¶¶ 275-360). Therefore, this Court has subject-matter jurisdiction over

   this action. 28 U.S.C. § 1367(a).

          2. Personal Jurisdiction

          The Court also has personal jurisdiction over Defendants. To demonstrate

   specific personal jurisdiction that is consistent with due process, the plaintiff must show

   that (1) the defendant purposefully directed its activities at residents of the forum

   jurisdiction; and (2) the plaintiff’s alleged injuries that “arise out of or relate to” those


                                                   4
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 5 of 14




   activities. Burger King v. Rudzewicz, 471 U.S. 462, 472 (1985); see also Benton v.

   Cameco Corp., 375 F.3d 1070, 1075 (10th Cir. 2004). In cases like this one, involving

   internet-based sales, courts in the District of Colorado have held that “a defendant’s use

   of a website to conduct business in the forum state, such as having a website that a

   customer in the forum state can access and on which the customer can purchase the

   alleged infringing product, provides a basis for a court’s exercise of personal

   jurisdiction.” Otter Prods., LLC v. Phone Rehab, LLC, 19-cv-00206-RM-MEH, 2019 WL

   4736462, at *4 (D. Colo. Sept. 27, 2019) (collecting authorities); Otter Prods., LLC v. Big

   Birds, LLC, No. 19-cv-00626-DME-KLM, Doc. # 39 at 2–3 & n.2 (D. Colo. Aug 9, 2019);

   see also Cornice Techs., Inc. v. Affinity Dental Prods., No. 04-cv-01133-EWN-OES,

   2005 WL 1712124, at *5 (D. Colo. July 21, 2005).

          Plaintiff alleges that Defendants purposefully directed activity at the state of

   Colorado by selling products bearing Plaintiff’s trademarks to Colorado residents over

   the internet. (Doc. # 1, ¶ 150). Plaintiff asserts that Defendant regularly sells a “high

   volume” of such products to Colorado consumers through a “highly interactive” Amazon

   storefront. (Doc. # 1 at ¶¶ 149, 183). Accepting Plaintiff’s factual allegations as true,

   Plaintiff has shown “that Defendant [has] purposely directed activity in Colorado, and

   that [Plaintiff’s] claims arise from that activity.” Big Birds, LLC, Case No. 19-cv-00626-

   DME-KLM, Doc. # 39 at 3 (citing Four Winds Interactive LLC v. 22 Miles, Inc., No. 16-

   cv-00704-MSK-STV, 2017 WL 4334074, at *5 (D. Colo. Mar. 28, 2017) (holding that

   defendant’s offers to sell to ten Colorado residents software that infringed plaintiff’s

   copyright sufficed to create minimum contacts with Colorado); Leach v. Pharmedoc Inc.,


                                                 5
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 6 of 14




   No. CIV-16-1034-M, 2017 WL 943959, at *2 (W.D. Okla. Mar. 9, 2017) (holding sale of

   at least four patent-infringing pillows to Oklahoma residents sufficed to establish

   minimum contacts with that state)). Therefore, this Court has personal jurisdiction over

   Defendants.

   B.     FAILURE TO DEFEND

          1.     Defendant’s Default

          It is clear from the record that Defendant has defaulted. Plaintiff served

   Defendant on January 10, 2020. (Docs. ## 9, 10). Defendant was required to answer or

   otherwise respond to the Complaint on or before January 31, 2020. See Fed. R. Civ. P.

   12(a)(1)(A)(i). Defendant failed to respond to the Complaint, and the time to do so has

   expired. See Fed. R. Civ. P. 12(a). The Clerk of Court, therefore, properly entered a

   certificate of default against Defendant on June 5, 2020. (Doc. # 12).

          2.     Liability

                 i.      Claims 1, 2, 4, and 5 – Trademark Infringement and Unfair
                         Competition

          Four of Plaintiff’s causes of action – claims 1, 2, 4, and 5 – allege trademark

   infringement or unfair competition. (Doc. # 1). To succeed on these claims, Plaintiff

   must establish that (1) it has a protectable interest in a trademark; (2) Defendants have

   used that mark or a similar mark in commerce; and (3) Defendants have confused

   consumers by using the mark. Derma Pen, LLC v. 4EverYoung Ltd., 773 F.3d 1117,

   1120 (10th Cir. 2014). Accepting the well-pled allegations in the Complaint as true, the




                                                6
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 7 of 14




   Court finds that the allegations support entry of default judgment against Defendant on

   Plaintiff’s trademark infringement and unfair competition claims.

          Plaintiff has alleged that it has registered various PopSockets trademarks and

   uses those marks to market and sell PopSockets products. (Doc. # 1, ¶¶ 14-21). Plaintiff

   also alleges that Defendant have used its marks in commerce to sell products through

   their Amazon.com storefront. (Doc. # 1, ¶¶ 150-55). Plaintiffs also allege that

   Defendants have confused consumers by using the PopSockets marks, and Plaintiff

   has provided examples of specific instances of consumer confusion. (Doc. # 1, ¶¶ 40-

   71, 123-47, 180). Thus, Plaintiff has established that it is entitled to default judgment on

   trademark infringement and unfair competition claims.

                 ii.    False Advertising

          Plaintiff’s third cause of action asserts a claim for false advertising. (Doc. # 1, ¶¶

   261-74). To state a claim for false advertising, a plaintiff must show: (1) defendant made

   a materially false or misleading representation of fact; (2) in connection with commercial

   advertising or promotion; (3) in commerce; (4) such representation misrepresents the

   nature of the plaintiffs’ services or commercial activities; and (5) the plaintiffs have been

   or are likely to be injured as a result. 15 U.S.C. § 1125(a)(1)(B); Wilson v. AdvisorLaw

   LLC, 2018 WL 4932088, at *3 (D. Colo. Oct. 10, 2018).

          Accepting the well-pled allegations in the Complaint as true, the Court finds that

   the allegations support entry of default judgment against Defendant on Plaintiff’s false

   advertising claim. Plaintiff alleges that Defendants made materially false or misleading

   representations in commerce in connection with commercial advertising: Defendants


                                                 7
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 8 of 14




   represented on their Amazon.com storefront that the products they sold were covered

   by the PopSockets warranty, when, in fact, they were not. (Doc. # 1, ¶¶ 184-191).

   Plaintiffs have also alleged that these representations misstated the nature of Plaintiff’s

   services (Doc. # 1, ¶¶ 117-18, 184-85), and that these misrepresentations have harmed

   Plaintiff (Doc. # 1, ¶¶ 212-215, 271). Thus, Plaintiff has established that it is entitled to

   default judgment on its false advertising claim.

                 iii.    Deceptive Trade Practices

          Plaintiff’s sixth cause of action asserts a claim for deceptive trade practices under

   the Colorado Consumer Protection Act (“CCPA”), C.R.S. § 6–1–105. (Doc. # 1, ¶¶ 321-

   44). To state a claim under the CCPA, a plaintiff must plead facts sufficient to show that:

   (1) the defendant engaged in an unfair or deceptive trade practice; (2) the challenged

   practice occurred in the course of the defendant's business, vocation, or occupation; (3)

   the challenged practice significantly impacts the public as actual or potential consumers

   of the defendant's goods, services, or property; (4) the plaintiff suffered injury in fact to a

   legally protected interest; and (5) the challenged practice caused the plaintiff's injury.

   Brodeur v. American Home Assur. Co., 169 P.3d 139, 155 (Colo.2007). Plaintiff has

   carried its burden with respect to this claim. Plaintiff has alleged that Defendants

   engaged in a deceptive trade practice in the course of their business by falsely

   representing to consumers that the products Defendants sold came with a warranty.

   (Doc. # 1, ¶¶ 188-91). Plaintiff has also alleged that these misrepresentations

   significantly impacted the public, who purchased Defendants’ products in reliance on

   those misrepresentations. (Doc. # 1, ¶ 187). Further, Plaintiff has alleged that


                                                  8
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 9 of 14




   Defendants’ conduct has caused injury to Plaintiffs, including loss of business and

   reputational damage. (Doc. # 1, ¶¶ 342-43). Plaintiff has, therefore, established that it is

   entitled to default judgment on this claim.

                    iv.    Tortious Interference

             Plaintiff’s seventh claim for relief alleges tortious interference with business

   relations. (Doc. # 1, ¶¶ 345-60). To state a claim of tortious interference, the plaintiff

   must show: (1) the existence of a valid contract; (2) defendant knew of the contract; (3)

   defendant intended to induce a breach; (4) defendant engaged in conduct that produced

   a breach; (5) the interference with the contract was improper; and (6) plaintiff suffered

   damages as a result. Zimmer Spine, Inc. v. EBI, LLC, 2011 WL 4089535, at *2 (D. Colo.

   Sept. 14, 2011).

             Plaintiff has alleged that it has agreements in place with its authorized sellers that

   prohibit the sellers from selling PopSockets products to third-party resellers (Doc. # 1,

   ¶¶ 78-80, 206); that Defendants knew of these agreements (Doc. # 1, ¶¶ 207-09); that

   Defendants intended to and in fact did improperly induce a breach of these agreements

   by purchasing PopSockets products from authorized sellers for the purpose of reselling

   them and then misleading consumers as to the source of the products (Doc. # 210-11,

   352-55); and that Plaintiff has been damaged as described above. (Doc. # 1, ¶¶ 212-15;

   358-59). Plaintiff has thus met its default-judgment burden with respect to this cause of

   action.




                                                    9
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 10 of 14




         3.     Damages

         Default judgment cannot be entered until the amount of damages has been

   ascertained. See Herzfeld v. Parker, 100 F.R.D. 770, 773 (D. Colo. 1984). This

   requirement helps ensure that plaintiffs who obtain default judgments do not receive

   more in damages than is supported by actual proof. Id. at 773 n.2. Rule 55(b) provides

   that “the court may conduct such hearings or order such references as it deems

   necessary” in order to “determine the amount of damages.” A court may enter a default

   judgment without a hearing when, as is the case here, “the amount claimed is a

   liquidated sum or one capable of mathematical calculation.” Eighth Dist. Elec. Pension

   Fund v. Campbell Elec., Inc., No. 16-cv-03040-CMA, 2017 WL 1243059, at *2 (D. Colo.

   Mar. 17, 2017) (quoting Hunt v. Inter–Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir.

   1985)). In making an independent determination of the amount of damages, “the court

   may rely on detailed affidavits or documentary evidence.” Id. (quoting Breaking the

   Chain Found., Inc. v. Capitol Educ. Supp., Inc., 589 F. Supp. 2d 25, 28 (D.D.C. 2008));

   Lopez v. Highmark Constr., LLP, No. 17-cv-01068-CMA-MLC, 2018 WL 1535506, at *3

   (D. Colo. Mar. 29, 2018) (same).

         The damages in this case are capable of mathematical calculation. Plaintiff

   requests that Defendants be required to disgorge their profits from sales of infringing

   products between December 1, 2018 until July 7, 2020. (Doc. # 13, p. 15). This remedy

   is available in trademark-infringement cases. 15 U.S.C. § 1117(a); W. Diversified Servs.

   v. Hyundai Motor Am., Inc., 427 F.3d 1269, 1272 (10th Cir. 2005) (award of profits is

   proper as means to deter willful infringement); Bishop v. Equinox Int’l Corp., 154 F.3d


                                               10
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 11 of 14




   1220, 1223 (10th Cir. 1998). Plaintiff has presented evidence that Defendants obtained

   $89,952.26 in profits from the sale of infringing products during the relevant time period.

   (Doc. # 13-4). This is sufficient to establish the amount of damages, and the Court finds

   that entering judgment against Defendant in the total amount of $89,952.26 is

   warranted.

          4.     Injunctive Relief

          Under the Lanham Act, the court has the authority to grant injunctive and other

   equitable relief to prevent further violations of a plaintiff's trademark rights. 15 U.S.C. §

   1116. See also John Allan Co. v. Craig Allen Co. L.L.C., 540 F.3d 1133, 1142 (10th

   Cir.2008) (a court “has the power to grant injunctions, according to the principles of

   equity and upon such terms as the court may deem reasonable, to prevent ... a violation

   [of the Act]”). “[D]istrict courts should apply traditional equitable principles in deciding

   whether to grant permanent injunctive relief, and the decision is an act of equitable

   discretion by the district court, reviewable on appeal for abuse of discretion.” Chanel

   Inc. v. Yang, No. C 12–4428 PJH, 2013 WL 5755217, at *11 (N.D.Cal. Oct. 21, 2013)

   (internal quotation marks and citations omitted).

          “In determining whether to issue a . . . permanent injunction, a court must

   consider whether the movant has established: (1) success on the merits; (2) irreparable

   injury if the injunction does not issue; (3) the threatened injury to it outweighs whatever

   damage the proposed injunction may cause the opposing party; and (4) the injunction

   will not be adverse to the public interest.” Morrison & Foerster, LLP v. Wick, 94

   F.Supp.2d at 1129 (citations omitted). See also K–TEC v. Vita–Mix, 765 F.Supp.2d


                                                 11
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 12 of 14




   1304, 1317 (D.Utah 2011) (“The court should grant injunctive relief if a plaintiff shows

   that (1) it has suffered an irreparable injury; (2) remedies available at law, such as

   monetary damages, are inadequate to compensate for that injury; (3) considering the

   balance of hardships between the plaintiff and defendant, the balance favors the plaintiff

   and an equitable remedy is warranted; and (4) the public interest would not be

   disserved by a permanent injunction.”).

          Here, all the elements for injunctive relief are satisfied and equitable principles

   weigh in favor of an injunction. As explained above, Plaintiff has demonstrated that it is

   likely to succeed on the merits of this case; that it will suffer irreparable injury to its

   brand if the injunction does not issue; that the threatened injury to Plaintiff outweighs

   whatever damage the injunction may cause Defendants; and that the injunction is not

   averse to the public interest.

                                       IV.     CONCLUSION

          For the foregoing reasons, the Court ORDERS as follows:

              •   Plaintiff’s Motion Default Judgment (Doc. # 13) is hereby GRANTED;

              •   Plaintiff is awarded $89,952.26 in damages;

              •   the Clerk of Court is DIRECTED to enter final judgment in favor of Plaintiff

                  and against Defendants in the total amount of $89,952.26;

              •   Defendants are ENJOINED from:

                     o Advertising or selling any PopSockets prodcuts or any products

                         bearing the PopSockets Trademarks through any medium,

                         including all internet and non-internet channels;


                                                  12
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 13 of 14




                   o Using any PopSockets trademarks in any manner, including

                       advertising on the internet;

                   o Importing, exporting, manufacturing, producing, distributing

                       circulating, selling, offering to sell, advertising, promoting, or

                       displaying any and all PopSockets products as well as any products

                       bearing any of the PopSockets trademarks;

                   o disposing of, destroying, altering, moving, removing, concealing, or

                       tampering with any records related to any products sold by them

                       which contain the PopSockets trademarks including: invoices,

                       correspondence with vendors and distributors, bank records,

                       account books, financial statements, purchase contracts, sales

                       receipts, and any other records that would reflect the source of the

                       products that Defendants have sold bearing these trademarks.

            •   Defendants are ORDERED to remove any reference to any PopSockets

                products or any PopSockets trademarks from their websites and online

                storefronts.

            •   The claims against John Does 1-10 are dismissed with prejudice.

            •   This Court shall retain jurisdiction of this matter in law and in equity for the

                purpose of enforcing and/or adjudicating claims in violation of this

                Judgment and Permanent Injunction. Any such matters shall be raised by

                noticed motion.




                                               13
Case 1:19-cv-03636-CMA-SKC Document 14 Filed 11/04/20 USDC Colorado Page 14 of 14




         The Clerk of Court is directed to close this case.



         DATED: November 4, 2020

                                                   BY THE COURT:

                                                   ________________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              14
